Citation Nr: 0423521	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  01-07 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to 
December 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for a left foot disability.

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge at a video hearing in December 
2002.  A transcript of that hearing is of record.

The case was remanded by the Board in August 2003 in order to 
afford the veteran a VA examination.  That development was 
completed, and the case has been returned to the Board.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeals have been obtained by 
the RO.  

2.  The veteran has current metatarsalgia underlying the 
third, fourth, and fifth metatarsal heads of the left foot, 
which is the result of a chronic abscess during service.

3.  The veteran does not have other left foot disability as 
the result of a disease or injury during service.



CONCLUSION OF LAW

A left foot disability, metatarsalgia of the third, fourth, 
and fifth metatarsal heads of the left foot, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and Pub. L. No. 108-183, §§ 701(a),(b); 117 
Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 
5103(b) (West 2004)), redefined VA's duty to assist a veteran 
in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In letters dated in October 2001 and March 2004, and in a 
supplemental statement of the case (SSOC) dated in May 2004, 
the RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  The letters and SSOC gave notice of 
what evidence the veteran needed to submit and what the VA 
would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Some of the notice in 
this case was provided after the initial decision.  However, 
the Pelegrini remedy for delayed notice was a remand for the 
RO to provide the necessary notice.  This remedy was 
essentially provided by the RO when it ultimately provided 
the required notice.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also inform the claimant tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In the letters and SSOC, the RO informed the veteran of the 
evidence he needed to submit.  The RO specifically requested 
that the veteran provide it with enough information about 
records to support his claim so that it could request them 
from the person or agency who has them.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

It appears that only limited service medical records have 
been obtained.  However, the National Personnel Records 
Center has reported that all available records were 
forwarded, and the veteran has testified that he was also 
informed that additional records were unavailable.  The 
veteran's service personnel records are associated with the 
claims folder.  VA has obtained all known treatment records, 
and there are no outstanding records that could be relevant 
to his appeal for increased rating.  The veteran was afforded 
a VA examination in March 2004.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000). 

This decision largely grants the veteran's claim.  The Court 
has concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's largely favorable decision in this appeal, 
further assistance is not necessary to aid the veteran in 
substantiating his claim.  


Factual Background

The service personnel records show that the veteran served in 
Korea from January to December 1952, and served at Nellis Air 
Force Base from January to December 1953.  While in Korea he 
served with a personnel processing squad, a food processing 
squad, and with a fighter bomber wing.

Available service medical records contain no findings 
referable to a left foot disability.

The veteran contends that in early 1952 he fell off the back 
of a truck and landed on his left foot.  According to the 
veteran, he was told by a medic that he had sprained 
ligaments and a sprained ankle.  An ace bandage was applied 
and he went back to duty.  In about October or November 1952, 
he contracted jungle rot on his left foot and toes.  The 
veteran stated that he was treated with medicine and powder, 
but by January 1953 the condition had worsened.  He asserts 
that a large ball formed on the bottom of his foot and 
surgery was required.  Puss and blood were removed.

The veteran's service separation examination dated in 
November 1953 is absent of any finding of a left foot 
disability.

After he was discharged in December 1953, the veteran stated 
that he had left foot problems.  A growth appeared on the 
bottom of his left foot.  A private podiatrist that he saw 
within a month of discharge would cut the growth out about 
every month.  The jungle rot cleared up in about six months 
to a year and would only come back on occasion. 

The veteran has reported that in about 1955, he began having 
pain in his claves and thighs.  He was referred to an 
orthopedic surgeon who game him an insert for his shoes.  
Over the years, the veteran's legs and foot kept getting 
worse.  

The veteran's medical records show complaints of heel pain in 
February 1985 and intermittent pain in the left metatarsal 
area in November 2000.

In a June 2000 statement, F. G. Schiraldi-Deck, D.P.M., M.S., 
submitted a statement regarding the veteran's left foot 
disabilities.  She stated that he had multiple lower 
extremity problems, namely limp length discrepancy (left leg 
is 1/2 inch shorter and he walks with a limp, possibly from an 
old fracture); old fracture (exostosis) at the base of first 
metatarsal, left foot; and a calcaneal spur, left foot.

In an August 2001 statement, Dr. Schiraldi-Deck stated that 
she believes that the veteran fractured his sesanoid in Korea 
and it got infected with a plantar ulcer that was never 
treated.  She opined that the bulging on the first metatarsal 
demonstrates an old stress fracture.  

In October 2001, Dr. Schiraldi-Deck opined that the veteran 
has "a chronic arthritis situation" due to an injury which 
occurred while he was in the service.  She identified the 
injuries as a fractured sesanoid and an old metatarsal stress 
fracture, first metatarsal.  Dr. Schiraldi-Deck further 
stated that the injuries were clearly seen on X-ray, and that 
while it could be argued that the injuries happened later in 
life, the episode in service is well documented.  

In a May 2002 letter, the RO requested that Dr. Schiraldi-
Deck inform it of the documentation of an in-service injury 
that she referred to in October 2001.

Dr. Schiraldi-Deck did not submit documentation, but did 
submit another statement in March 2004.  She stated that he 
holds fast on her past letters and responses.  She further 
stated that the veteran had an old fracture site at the base 
of the first metatarsal left foot, which demonstrates an 
exostosis, i.e., old fracture.  Although there was a heel 
spur, she could not say when it occurred. 

The veteran was afforded a VA examination in March 2004.  The 
examiner, a medical doctor, reported a detailed review of the 
claims folder.  He diagnosed metatarsalgia underlying the 
third, fourth, and fifth metatarsal heads of the left foot as 
a result of a chronic abscess in that area.  

The VA examiner opined that the assumption that veteran's 
left foot disability was primarily caused by the fairly 
prolonged septic process in that area while on active duty is 
much more likely true than not.  The chronic infection would 
have irreparably destroyed the complex fat pads underlying 
the major weight bearing areas of the foot resulting in the 
increased stress sensitivity of the area.  An additional, 
supporting finding is the increased subcutaneous induration 
underlying the 3rd, 4th, and 5th metatarsal heads, which 
indicates permanent scarring of the weight bearing fat pads 
in this area.  

The examiner saw no relation between the veteran's present 
condition and an injury of his left ankle or foot in the 1952 
accident when he fell from the back of a truck.

Pertinent Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

With regard to the elements necessary for a grant of service 
connection, the evidence clearly shows a current disability, 
although there has been some debate as to the precise nature 
of the disability.  The veteran's private podiatrist has 
interpreted X-rays as showing various fractures and stress 
fractures, and has speculated that the veteran may have 
arthritis.  However, the VA examiner reviewed the veteran's 
X-rays and found no fracture residuals, stress fractures, or 
arthritis.  

The Board finds the VA examiner's opinion to be more 
probative, because the examiner is a medical doctor, and had 
the opportunity to review the entire record.  There is no 
indication that the veteran's podiatrist had the opportunity 
to review the entire record, and some of the history she 
considered appears to be inaccurate.  For instance, she 
reported that the veteran's in-service injuries were well 
documented, while the service medical records do not document 
these injuries and there is no other contemporaneous 
documentation of the injuries.  The podiatrist submitted a 
curriculum vitae that shows she has extensive training and 
experience in podiatry, but there is no indication that she 
has significant training in radiology.  As a medical doctor, 
the VA examiner presumably has training in radiology.

In any event, the VA examiner reviewed the entire record and 
concluded that the veteran had metatarsalgia involving the 
third, fourth, and fifth metatarsal heads of the left foot as 
the result of a chronic abscess in service.  This opinion was 
accompanied by a rationale, and was the product of a review 
of the claims folder.  The examiner's opinion is partially 
supported by the veteran's podiatrist who noted disability of 
the metatarsal heads attributable to in-service events.  
Although the service medical records do not document left 
foot disease or injury, the veteran is competent to report 
the injuries and symptoms he experienced during service.  

There is no competent opinion against the VA examiner's 
opinion.  Accordingly, the Board finds that the evidence is 
in favor of a finding that the veteran has current 
metatarsalgia underlying the left third, fourth, and fifth 
metatarsal heads as the result of an abscess in service.  
Therefore service connection for this disability is 
warranted.


ORDER

Service connection for a left foot disability; namely 
metatarsalgia underlying the left third, fourth, and fifth 
metatarsal heads; is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



